Citation Nr: 0115294	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  94-30 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension and 
coronary artery disease as secondary to service-connected 
post traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation for PTSD in excess 
of 50 percent from March 31, 1993 to August 2, 1999, and in 
excess of 70 percent on and after August 3, 1999.  

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1967 to October 
1969. 

The current appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  In January 1994 the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective from March 31, 1993.  

In May 1996 the RO denied entitlement to service connection 
for hypertension and coronary artery disease as secondary to 
the service-connected PTSD.

The veteran provide oral testimony before a Hearing Officer 
at the RO in September 1996, a transcript of which has been 
associated with the claims folder. 

In May 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In April 2000 the RO increased the evaluation for PTSD from 
10 to 50 percent disabling, effective from March 31, 1993.  
In June 2000 the RO increased the evaluation for PTSD 50 to 
70 percent disabling, effective from August 3, 1999, and 
denied entitlement to a TDIU.  

The issues of entitlement to an initial rating for PTSD in 
excess of 50 percent from March 31, 1993 to August 2, 1999; 
and in excess of 70 percent on and after August 3, 1999; and 
a TDIU are addressed in the remand portion of the decision.  


FINDING OF FACT

The probative medical evidence of record does not show that 
hypertension and coronary artery disease are causally related 
to the service-connected PTSD.  


CONCLUSION OF LAW

Hypertension and coronary artery disease are not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107);  38 C.F.R. § 
3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

Service medical records show no documentation of a heart 
disorder, including hypertension and coronary artery disease.

Associated with the claims file are private medical records 
from Tillamook County General Hospital dated from 1994 to 
1995.  These records show that the veteran was admitted in 
August 1994 due to severe chest pain, pallor, and 
diaphoresis.  The discharge diagnoses were acute anterior 
myocardial injury with repercussion, mild hypertension, and 
nicotine addiction.  

In a statement dated in February 1996, BB, MSW, LCSW, stated 
that the veteran had been plagued with secondary symptoms of 
his PTSD including but not limited to high blood pressure.  

The veteran was accorded a VA PTSD examination in May 1996.  
He stated that he was diagnosed with hypertension in 1995, 
and was prescribed anti-hypertensive medication.  He also 
stated that he had a heart attack in 1994.  He stated that 
the heart attack occurred during his sleep apparently while 
dreaming about his experiences in Vietnam.  Following a 
review of the claims file and examination of the veteran, the 
examiner noted that non-insulin dependent diabetes and 
obesity were other risk factors for the veteran's heart 
disease.  He opined that there was insufficient medical 
evidence to state that the veteran had a myocardial 
infarction directly secondary to his PTSD symptoms.  He 
further stated that he did not believe that the symptoms of 
PTSD were of the severity to cause significant stress, which 
would worsen hypertension.  

The veteran was accorded a VA disease of the heart 
examination in May 1996 in order to determine whether heart 
disease and hypertension were secondary to PTSD.  Following a 
review of the claims file and physical examination, the 
examiner diagnosed hypertension, well controlled on multiple 
medications.  The examiner stated that stress certainly might 
play a role in the development of hypertension, although he 
did not believe it was the sole factor responsible for 
hypertension in light of the veteran's obesity and adult 
onset diabetes.  He opined that PTSD and stress might be 
contributing factors for his hypertension, but not 
necessarily the sole factor responsible for its development.  

The veteran was also diagnosed with coronary artery disease, 
status post myocardial infarction with class II angina 
managed on medical therapy.  The examiner opined that stress 
might be a contributing factor in triggering an acute event 
such as myocardial infarction.  He also stated that PTSD 
might help account for a maladaptive lifestyle with unhealthy 
habits such as smoking and/or poor dietary habits.  

The veteran provided oral testimony before a hearing officer 
at the RO in September 1996.  He stated that he was aware 
that he had hypertension prior to his heart attack, but he 
did not know the etiology.  

The veteran was accorded a VA mental disorders examination in 
February 1998.  The examiner stated that the in terms of 
veteran's heart disease and hypertension, there were a number 
of risk factors, including obesity, smoking until the heart 
attack, diabetes, tension, and depression.  He stated that it 
was hard to psychiatrically tie in the veteran's heart 
disease and hypertension with his emotional stress and PTSD 
symptoms.  He stated that that the final opinion should be 
provided by a cardiologist.  

In March 1998 a VA examiner was requested to review the 
veteran's claims folder and provide an opinion as to whether 
hypertension and/or coronary artery disease were secondary to 
PTSD.  The examiner stated that the record was negative for 
hypertension prior to the myocardial infarction.  He stated 
that although anxiety could evoke acute exacerbation in 
someone with hypertension, there was no scientific evidence 
to support the role of PTSD in causing or worsening of 
chronic hypertension, nor was there any evidence that PTSD 
was an etiology of hypertension.  He stated that since that 
was no evidence to link PTSD with chronic hypertension, there 
was no evidence to support the claim that PTSD was the direct 
cause, or any exacerbating factor of the cardiovascular 
disease.  

Criteria

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under law administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible.  No further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Secondary Service Connection

The veteran contends that his hypertension and coronary 
artery disease are secondary to his service-connected PTSD.  
In support of his claim, he has submitted private and VA 
medical records, including two medical opinions linking the 
cardiovascular disease to PTSD.  

In a letter dated in February 1996, the veteran's social 
worker stated that the veteran had been plagued with 
secondary symptoms of his PTSD including but not limited to 
high blood pressure. 

In May 1996 a VA psychiatric examiner opined that there was 
insufficient medical evidence to determine whether the 
veteran's myocardial infarction was attributable to his PTSD 
symptoms.  He further opined that the severity of the PTSD 
symptoms were not of the severity to cause significant stress 
which would worsen hypertension.  

Also in May 1996, a VA examiner opined that PTSD and stress 
might be contributing factors for the veteran's hypertension 
but not necessarily the sole factor responsible for its 
development in light of his obesity and adult onset diabetes.  
He further opined that stress might be a contributing factor 
in triggering an acute event such as myocardial infarction, 
and that PTSD might account for a maladaptive lifestyle with 
unhealthy habits such as smoking and poor eating habits.  

Also of record is the medical opinion provided by a VA 
cardiologist in March 1998 in which it was concluded that 
there was no scientific evidence to support the role of PTSD 
causing an increase in severity of chronic hypertension, nor 
was there any evidence that PTSD was an etiology of 
hypertension.  The VA examiner concluded that since there was 
no evidence to link PTSD with chronic hypertension, there was 
no evidence to support the claim that the veteran's PTSD was 
the direct cause or any exacerbating factor of his 
cardiovascular disease.  

The Board attaches greater probative weight to the March 1998 
VA examiner's opinion.  First, the VA cardiologist indicated 
that he had reviewed the claims folder including clinical and 
service medical records.  Second, the February 1996 statement 
provided by the veteran's treating social worker is of low 
probative value.  That opinion was apparently based only on 
the information provided by the veteran, and did not include 
a review of all the medical evidence.  

The social worker did not provide any clinical data in 
support of his conclusion.  Moreover, there is no evidence of 
record and the social worker has not alleged that he received 
specialized training which would make him competent to 
determine the etiology of cardiovascular disorders. 

Finally, the May 1996 opinion indicating a possible link is 
somewhat equivocal.  The 1996 opinion indicated that PTSD and 
stress might be contributing factors, but not necessarily the 
sole factor responsible for hypertension.  

It was also noted that PTSD might be a contributing factor in 
triggering an acute event such as a myocardial infarction.  
These conclusions appear to be merely speculative in that 
they did not offer any medical data in support of the 
conclusions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that it is not error for the Board to favor opinion 
of one competent medical expert over that of another when the 
Board gives adequate statement of reasons and bases).  

For these reasons and bases, the Board finds that the record 
does not support a grant of entitlement to service connection 
for hypertension and coronary artery disease as secondary to 
service-connected PTSD. 

The Board views it foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for hypertension and 
coronary artery disease as secondary to service-connected 
PTSD is denied.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service connection has been granted for PTSD, evaluated as 50 
percent disabling from March 31, 1993 to August 2, 1999; 
evaluated as 70 percent disabling from August 3, 1999; and 
rotator cuff impingement with tendonitis and degenerative 
disease anterior cruciate ligament (ACL) joint, right 
shoulder, evaluated as 20 percent disabling.  The combined 
schedular evaluation is 80 percent.  

While a substantial quantity of medical treatment reports has 
been associated with the claims file, there is no evidence of 
a competent medical opinion addressing whether the veteran 
has been rendered unemployable by reason of his multiple 
service-connected disabilities.  In this regard, 
contemporaneous comprehensive VA orthopedic and psychiatric 
examinations in order ascertain the current nature and extent 
of severity of the veteran's service-connected disabilities 
would materially assist in the adjudication of his appeal.

In light of the foregoing, the undersigned believes 
additional information is required to determine the degree of 
industrial impairment resulting from the service-connected 
disabilities and to determine if the veteran is unemployable 
as the result of the service-connected disabilities.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994). 

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994) (citing Beaty, 6 Vet. App. at 537) the Board may 
not reject a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.

The Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
severity of the service-connected disabilities, a technique 
that the Court has previously determined to be "inadequate" 
within Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) 
(citations omitted).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximates dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
right shoulder disorder and PTSD.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his 
rotator cuff impingement with tendonitis 
and degenerative disease, ACL joint of 
the right shoulder, and whether it has 
rendered him unemployable.  The claims 
file, copies of the criteria under 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000), 
copies of the diagnostic criteria for 
rating disabilities of the shoulder, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

The examiner should then make an 
assessment of the severity of the right 
shoulder disability in terms of the 
applicable rating criteria and comment on 
the functional limitations, if any in 
light of the provisions of 38 C.F.R. §§ 
4.10, 4.40, 4.45, and 4.59.

The examiner must be requested to express 
an opinion as to whether the service-
connected right shoulder disability has 
rendered the veteran unable to work.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD, and whether it has rendered 
him unemployable.  

The claims file, a copy of the criteria 
for rating psychiatric disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any necessary 
special studies, including psychological 
testing, should be accomplished.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  

The examiner must be requested to express 
an opinion as to the impact of PTSD on 
the veteran's ability to obtain and 
retain substantially gainful employment.  



The examiner must be requested to express 
an opinion as to whether PTSD has 
rendered the veteran unemployable for VA 
compensation purposes.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand order of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
initial evaluation for PTSD in excess of 
50 percent from March 3, 1993 to August 
2, 1999; and in excess of 70 percent for 
PTSD on and after August 3, 1999; and a 
TDIU.  Consideration with regard the PTSD 
issues should be given to old and new 
criteria as well as to "staged ratings" 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO should also 
document its consideration of the 
applicability of the criteria of 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16 
(2000).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

